Justice MEYER
concurring in part and dissenting in part.
I concur with the majority opinion insofar as it holds that (1) the controlling statute in this case is G.S. § 62436(c) which applies to refunds received by any type of North Carolina distributing company utility, (2) the distribution of all refunds received after the effective date of G.S. 62436(c) and before the 1981 amendment thereto are governed by that statute as it existed before the 1981 amendment, and (3) all refunds received after 28 May 1981 will be governed by the 1981 amendment to G.S. § 62436(c) (1981 Sess. Laws c. 460, s. 1.) which empowers the Commission in its sound discretion to order distribution of supplier refunds to current or past customers, by customer class or on an individual basis.
I cannot agree with the majority opinion insofar as it interprets G.S. § 62436(c), as it existed prior to the 1981 amendment, to require the distribution of the refunds in question to the actual customers who paid rates and insofar as it holds that since such method is impractical under the facts of this case no refund is called for and the full benefit of the refunds received goes to the *482utility’s stockholders. This unjust result arises from the majority’s misinterpretation of G.S. § 62436(c) as it existed prior to the 1981 amendment. This misinterpretation is explained in the well-reasoned dissent of Justice Martin. Prior to 1981, G.S. § 62436(c) provided as follows:
(c) If any refund is made to a distributing company operating as a public utility in North Carolina of charges paid to the company from which the distributing company obtains the energy, service or commodity distributed, the Commission may, if practicable, in cases where the charges have been included in rates paid by the customers of the distributing company, and where the company had a reasonable return exclusive of the refund, require said distributing company to distribute said refund among said customers in proportion to their payment of the charges refunded.
I am of the firm opinion that the term “customers” was intended to include all customers of the company — past and present — who are ratepayers. I am likewise firmly convinced that “customers in proportion to their payment of the charges refunded” was intended to refer to the various classes of customers (ie., residential, business, industrial, etc.) in proportion to the percentage of charges refunded paid by that customer class.
As to the majority’s holding that G.S. § 62436(c) (1975) required that refunds be disbursed only to those customers who actually paid the overcharges, I join in Justice Martin’s dissenting opinion.
Justice EXUM joins in this opinion.